DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"control facility" in claims 20-21.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 14-16 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites “when …” and “otherwise” that direct to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, "when the theoretical duration of the fourth phase is greater than or equal to zero" will be construed as "in response to that the theoretical duration of the fourth phase is greater than or equal to zero", “otherwise” will be construed as "in response to that the theoretical duration of the fourth phase is not greater than or equal to zero".

Claim 15 recites “otherwise” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “otherwise” will be construed as "in response to that the movement guidance determined according to claim 12 could not take place within the permissible region".

Regarding dependent Claim 16, dependent claims inherit the deficiencies of their respective parent(s).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 

The “control program” should be changed to “control program product” to overcome the rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tian H CN106695787A in view of Korajda US 20080188953 A1 and Tian G US 20130307459 A1.

Regarding claim 12, Tian H teaches a method for operating a machine which has a plurality of position- controlled axes that cause a displacement movement of a first element of the machine relative to a second element of the machine (page 3 paragraphs 4 and 6-7, speed planning method for synchronization between position control axes of robot from starting point to ending point, longest running time among 
without knowledge of an actual path to be traversed from a starting point to a ending point, determining for a movement guidance between the starting point and the ending point, independently for each of the axes, initially respective preliminary axis guidances that are coordinated and limited In velocity, acceleration and jerk, from the starting point to the ending point, with predetermined starting/ending location, starting/ending velocity and starting/ending acceleration, determining for each of the axes an individual axis time required for the respective preliminary axis guidances (Fig. 2, page 4 last paragraph – page 5 third paragraph, before actual path are defined, running time of each axis determined based on starting/ending location, velocity, and acceleration, maximum velocity/acceleration/jerk, the axis with longest running time is selected, the longest running time is applied to rest of axes as one of constrain for synchronizing speed planning for each axis to reach the end at the same time), 
determining from the previously determined individual axis times a greatest required axis time for a specific axis (Fig. 2, page 5 second paragraph), 
adopting the greatest required axis time as the final axis guidance for the specific axis (Fig. 2, page 5 third paragraph), 
modifying, for other axes whose axis time is smaller than the greatest required axis time, the preliminary axis guidance so as to maintain continuity in location, velocity and acceleration, by matching the smaller axis times to the greatest required axis time (Fig. 2, page 5 third paragraph), and

Tian H does not explicitly teach:
controlling the position-controlled axes such that the first element traverses relative to the second element sequentially a plurality of predetermined path sections with a velocity profile and an acceleration profile defined for each path section, wherein each path section has a beginning and an end, with the end of each path section and the beginning of a directly following path section differing in a position of at least one of the position-controlled axes; and
the starting point from which without knowledge of an actual path to be traversed is the end of previous predetermined path section, and the ending point to which without knowledge of an actual path to be traversed is the beginning of a directly following predetermined path section; and
the starting/ending velocity and starting/ending acceleration are determined so that the axis guidances are coordinated continuous in location, velocity and acceleration, from the end of the path section to the beginning of the directly following path section; and
The preliminary guidance is time-optimized.
Korajda teaches:
controlling the position-controlled axes such that the first element traverses relative to the second element sequentially a plurality of predetermined path sections with a velocity profile and an acceleration profile defined for each path section, wherein each path section has a beginning and an end, with the end of each path section and 
the starting point from which without knowledge of an actual path to be traversed is the end of previous predetermined path section, and the ending point to which without knowledge of an actual path to be traversed is the beginning of a directly following predetermined path section; and the starting/ending velocity and starting/ending acceleration are determined so that the axis guidances are coordinated continuous in location, velocity and acceleration, from the end of the path section to the beginning of the directly following path section (Korajda: Figs. 3 & 6 [0010] [0021] [0028] [0053] [0060] [0061] the standard profile segments are controlled by planned velocity profiles, in-between are intermediate flex segment that are controlled with point-to-point motion without predefined velocity profile; the flex segment is controlled so that the starting/ending peripheral values – velocity, acceleration, jerk and locations are same as the ending point of previous profile segment and starting point of next profile segment, so as to keep continuous in location, velocity and acceleration).
Tian G teaches the preliminary guidance is time-optimized ([0008] [0030] [0043] constrain-based time-optimal point to point trajectory planning).

Tian H teaches:
page 3 paragraphs 4 and 6-7
The robot belongs to the multi-axis mechanism. In the implementation of the task, the robot often need to synchronize between the shaft, that is, at the same time to reach the end. In order to achieve synchronization, often for all the axes in accordance with their own characteristics and system requirements were speed planning, and then select the longest time as the reference axis, the other axis in accordance with the reference axis to synchronize.
…
… to provide a speed planning method which can be used for the synchronization between the joint axes of the robot and also for the synchronization between the position and the gesture, …
… provides a speed planning method comprising: performing S-type velocity planning on all axes of a multi-axis mechanism according to a first constraint condition; wherein the first constraint condition includes a movement The maximum speed, the maximum acceleration, and the maximum acceleration; from the planning results, select the longest axis as the reference axis; according to the second constraint conditions, the maximum speed, the maximum speed, the maximum acceleration, The second constraint condition includes the movement distance, the starting point speed, the ending speed, the starting point acceleration, the last point acceleration, the maximum operation, and the second time, Speed, maximum acceleration, maximum acceleration speed, and total run time of the reference axis.

    PNG
    media_image1.png
    833
    628
    media_image1.png
    Greyscale

page 4 last paragraph – page 5 
Step 201: S-type speed planning is performed for all axes of the multi-axis mechanism according to the first constraint condition, wherein the first constraint condition includes the movement distance, the starting point speed, the ending speed, the starting point acceleration, the final acceleration, the running speed, Maximum operating speed, maximum acceleration, and maximum jerk.
Step 202: From the planning result, select the longest axis as the reference axis. Specifically, from the planning result, the axis with the longest running time is selected and the axis is used as the reference axis.
Step 203: According to the second constraint condition, the cubic B-spline curve is used as the planning curve, and the remaining axes are re-scheduled for a given time. The second constraint condition includes the movement distance, the starting point speed, the final speed, Starting acceleration, end acceleration, maximum run speed, maximum acceleration, maximum acceleration speed, and total run time of the reference axis.
Korajda teaches:

    PNG
    media_image2.png
    435
    768
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    344
    313
    media_image3.png
    Greyscale

[0010] …, in a method for operating controlled machines, comprising controlling a slave motion of at least one movable machine element of the machine using a motion profile specific to that motion; subdividing the motion profile of the motion of the machine element into a plurality of profile segments; assigning the profile segments each assigned masters; making the masters depend on predetermined command variables, and making the motion profile in the individual profile segments dependent in each case on a respective one of the masters; …
[0021] It is also advantageous to provide at least one intermediate segment, with which a transition between two profile segments that depend on different masters is ascertained. Preferably, this intermediate segment, which will hereinafter also be called a flex segment, can calculate the transition between different profile segments or motion sectors in real time. …
[0028] …, the calculation of the change in a profile segment or in the motion profile is performed by means of predetermined motion laws and especially preferably is done in real time. Motion laws define the regularity of gear input and gear output functions for instance, and in general for the representation of motion profiles and thus define the course of the path. A law of motion is unambiguously defined in general by way of the parameters of stroke, master portion, or mathematically expressed the portion on an X axis for a function f(x), via peripheral values of the applicable segment, and turning point displacements. The peripheral values can each be represented by their parameters of velocity, acceleration and jerk, jerk being the derivation of the acceleration in accordance with time.
[0053] The right-hand portion of FIG. 3 in turn illustrates a flex segment. In principle, this flex segment has properties similar to those of a standard segment. However, in contrast to a standard segment, is determined either from the stroke or an absolute slave axis target position 14a and either a master portion 13 or an absolute master target position 13a. The flex segment, like the standard segment, is also determined by the peripheral values R1 on the left and the peripheral values R2 on the right, the turning point shift and a standardized transfer function. Thus with a flex segment, instead of the stroke 14, an absolute slave axis target position to be reached, and instead of the master portion a master axis final position absolutely to be reached, can be indicated. For instance, the stroke and the master portion can then be calculated for the transit time. The peripheral values are preferably likewise adapted such that velocity jumps with respect to the element to be moved are avoided. It is moreover possible for the flex segment to take on the peripheral values of the adjacent segments for the transit time.
FIG. 6 shows a motion profile 20 with six portions 20a, 20b, . . . , 20f. Here, two profile segments 20b and 20d are provided with time masters, which is represented by the two clocks. Two relative flex elements 20b and 20d, between the segments 20a and 20c, on the one hand and 20c and 20e on the other, …
[0061] …, the first profile segment 20a, which describes a transition R.fwdarw.R, is described for instance by an acceleration-optimized sine wave. The master here is the master axis. In the case of the flex element 20b, which represents a transition from a velocity v=0 to a final velocity v1 (R.fwdarw.G), a modified sinoid is used as the motion law. The profile segment 20c describes a transition from a velocity v1 to a further velocity v2 and thus a transition G.fwdarw.G. As the motion law in this case, a linear interpolation is employed, and the master portion here amounts to 200 milliseconds. The profile segment or flex element 20d in turn describes the transition from a velocity v2 to a position of repose, or in other words in which v=0. As the motion law in this case, a fifth-order polynomial is used.
Tian G teaches:
[0008] …, a profile generator deployed within a controller can leverage a mathematical algorithm to solve for constraint-based, time-optimal point-to-point motion in real-time and to calculate trajectories based on the solution.
[0030] …, load 106 can represent an axis of a single- or multi-axis robot or positioning system in which the position of the load 106 is controlled in response to position instructions generated by motor controller 102. …
position profile generator calculates a constraint-based, time-optimal motion profile 406 defining a trajectory for moving the load from its current position to the target position defined by the position step command 408.

Regarding claim 16, Korajda further teaches at least one of the axes, at least one of the submovements has both at the beginning and at the end a nonzero velocity and/or a nonzero acceleration (Fig. 6 [0060] [0061] v1 and v2).

Regarding claim 17, Korajda further teaches the beginning and the end of the path sections are predefined or are independently determined by a control facility ([0002] a control device for operating controlled machines).

Regarding claim 18, Korajda further teaches, wherein the method is executed online by the control facility ([0018] method executed real time).

Regarding claims 19-21, Tian H, Korajda and Tian G together teach the claimed method. Therefore they teach the program, control facility and machine for implementing the method steps.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian H in view of Korajda and Tian G as applied to claims 12 and 16-21 above, further in view of Stojkov US 4926455 A.


Stojkov teaches modifying the preliminary axis guidance comprises decreasing a value of a target velocity for the other axes and, on the basis of the decreased target velocity, determining the respective preliminary axis guidance for the other axes anew, until the associated axis time for the other axes matches the greatest required axis time (Fig. 7 column 15 lines 29 – 36 reducing the velocity to match the transit time duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian H to incorporate the teachings of Stojkov because they all directed to motion controls. Decreasing velocity to match the transition time will help synchronize the motions of all axes.

Regarding claim 14, Tian G and Stojkov further teach:
subdividing the respective preliminary axis guidance into seven directly successive phases, with each phase having a non-negative duration;

    PNG
    media_image4.png
    653
    918
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    374
    484
    media_image5.png
    Greyscale


setting in the first and seventh phase the jerk to a positive or negative value with a maximum magnitude,
setting in the second and sixth phase the jerk to zero:
setting in the third phase the jerk to an Inverse value of the jerk in the first phase, and setting in the fifth phase the jerk to an inverse value of the jerk in the seventh phase,

setting in the fourth phase the velocity to a target velocity having successively positive and negative magnitude with a maximum permissible value,
determining for the target velocity the preliminary axis guidance in the first, second and third phase, so that at the end of the third phase, the acceleration is zero and the velocity is equal to the target velocity, 
determining the preliminary axis guidance in the fifth, sixth and seventh phase, so that at the beginning of the fifth phase the acceleration is zero and the velocity is equal to the target velocity (Tian G: Table 1 Fig. 7 [0043] [0089] seven stage motion profile), and 
checking whether, in view of the determined preliminary axis guidance in the first to third phase and in the fifth to seventh phase, a theoretical duration of the fourth phase is greater than or equal to zero, 

    PNG
    media_image6.png
    611
    839
    media_image6.png
    Greyscale

when the theoretical duration of the fourth phase is greater than or equal to Zero, adopting the respective preliminary axis guidance for the first to third and the fifth to seventh phase, and adopting the determined theoretical duration as an actual duration for the fourth phase, 
.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tian H in view of Korajda and Tian G as applied to claims 12 and 16-21 above, further in view of Embon US 20160031083 A1.

Regarding claim 15, the combination of Tian H, Korajda and Tian G does not explicitly further teach defining a permissible region in a space spanned by possible movement ranges of the axes in which the movement guidance must take place, checking whether the movement guidance determined according to claim 12 could take place within the permissible region based exclusively upon the end of a respective path section and the beginning of the respective directly following path section, otherwise, subdividing the movement guidance into a plurality of directly successive submovements defined by intermediate points, with the submovements being continuous in location, velocity and acceleration and limited in velocity, acceleration and 
Embon teaches defining a permissible region in a space spanned by possible movement ranges of the axes in which the movement guidance must take place, checking whether the movement guidance determined according to claim 12 could take place within the permissible region based exclusively upon the end of a respective path section and the beginning of the respective directly following path section, otherwise, subdividing the movement guidance into a plurality of directly successive submovements defined by intermediate points, with the submovements being continuous in location, velocity and acceleration and limited in velocity, acceleration and jerk, wherein the submovements are determined from the beginning of the respective subregion to the end of the respective subregion commensurate with the movement guidance determined according to claim 12 (Fig. 2 [0030] detecting collision area, subdividing the movement guidance into segments defined by intermediate points 2 and 3 to avoid the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian H to incorporate the teachings of Embon because they all directed to motion controls. Modifying the movements to submovements defined by intermediate points to avoid obstacle will help avoid potential collision.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng US 20190160674 A1 teaches known method of comparing minimum motion time of each axis and selecting maximum time and applying to all axes.
Quaschner 20020074964 A1 teaches seven phase guidance using minimum nature frequency of axes determined by longest preliminary running time among axe.
Ye CN103853043A teaches determining running time for each axis selecting longest running time to synchronize all axes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115